Title: To George Washington from Major General Philip Schuyler, 20 July 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
German Flatts [N.Y.] July 20th 1776

Both your Excellency’s Favors of the 15th Instant were delivered me Yesterday.
The Letter for General Burgoyne and the Resolution of Congress to accompany it, were immediately dispatched to General Gates with a Request to forward it without Delay.
To carry into Execution the Resolution of Congress of the 21st June respecting the Malconduct of some of our Officers in Canda will be, as your Excellency very justly observes “a work of Difficulty and Delicacy”—Congress was doubtless furnished with a Detail of some of the Offences and most probably with the

Names of the Offenders previous to their entering into the Resolution: if these, however few they might be were pointed out, and brought to Trial, others in the Course of the Examination might be impeached, and probably most of the Offenders be discovered—perhaps your Excellency may think proper to desire Congress to mention some particulars: I shall however as soon as I return to the Army confer with Generals Gates and Arnold and try to adopt such Measures as will best answer the Wishes of Congress.
Colonel Nicholson’s Case, agreeable to your Orders, shall claim my earliest Attention, and I will order a Trial immediately on my Return.
It would give me great pleasure, if the Situation of our Affairs would admit of doing what Congress has recommended to me, in the Resolution of the 11th Instant but unless a considerable Body of Troops & Carpenters are moved from Ticonderoga, and the Variety of Articles necessary for erecting Fortifications at Oswego, and building Gallies on Ontario can be procured, it will not be possible to carry that Resolution into Execution, and I doubt much whether such Movement would be prudent at this Juncture, even if intrenching Tools, Materials for Building and the various other necessary Articles could be spared from the Northward or elsewhere procured—a few Weeks will probably bring about Events, that will enable us to determine with more Certainty what can be done; if these should be favorable to us, I will not lose a Moment thereafter, but immediately possess ourselves of Oswego, and shall therefore take Measures accordingly and make what preparation I can.
The Indians have not yet arrived; the more remote ones have sent to apologize for their Tardiness, on Account of the Death of one and the extreme Illness of another Sachem, but that they propose to be here on Thursday next. Mr Ryckman on his Return from Niagara past thro’ most of the six Nations, and he and his party were at every one of their Villages entertained with the Accounts brought by those that have lately returned from New York and Philadelphia, and such is the Idea they have conceived of our power and Resources that the Opinion that we shall be an Over-Match for our Enemies begins pretty generally to prevail—If this be true, and I have no Reason to doubt it, we shall meet with no Trouble from the Savages.

The Account of the two Men of War and three Tenders passing New York, as transmitted by your Aid-de-Camp reached Albany on Sunday last & Colonel Van Schaick informs me that he has given the necessary Directions to prevent any of our Vessels falling into the Enemy’s Hands.
I am greatly apprehensive that the Service will suffer in this Quarter for the Want of Money, very little if any is left in the Military Chest and our Debts are very considerable.
The five Officers, prisoners who deserted from some part of pennsylvania, were met by Mr Ryckman on his Way from Niagara; would it not be proper to request General Burgoyne to deliver these and all other prisoners in Canada, who have slighted their parole and joined him?
General Arnold writes me that two or three hundred Swivels will be wanted, with a Number of Hand Granades; be so good as to order up all (of both) you can spare. I am Dr Sir with every affectionate Wish Your Excellency’s most obedient & most humble Servt

Ph: Schuyler

